[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO DISMISS
This action is an appeal from the decision by the defendant, Madison Planning and Zoning Commission, denying the plaintiffs application for an amendment to the Madison Zoning Regulations to permit the construction of CT Page 9901 a wireless telecommunications facility on certain land located in the town of Madison.
The application is for a facility for a proposed wireless communications services ("PCS") as part of a national wireless network.
The Connecticut Supreme Court has recently and definitively concluded that the Connecticut Siting Council has exclusive jurisdiction over PCS facilities. Town of Westport v. Connecticut Siting Council, 260 Conn. 266
(2002), affirming, per curiam, Cellco Partnership v. Zoning Board ofAppeals, 47 Conn. Sup. 382 (2002). The Madison Zoning Commission never had authority to regulate the proposed PCS facility in any meaningful way. Both the plaintiffs application and the Commission's denial were legally ineffective.
Since the Commission had no regulatory authority over the proposed facility its actions lacked legal consequence. Furthermore, since the Commission has no authority there is no relief that the court can grant to the plaintiff.
For the foregoing reasons this action is moot. See Cole v. Planning Zoning Commission, 40 Conn. App. 501 (1996); McCallum v. Inland WetlandsCommission, 196 Conn. 218 (1985).
The appeal is dismissed.
The court,
  By:_____________________ Kevin B. Booth, Judge